Citation Nr: 0208259	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  97-02 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to an increased rating for residuals of a 
right inguinal hernioplasty, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran.



ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1956 
to September 1959.  Service connection was granted for a 
right inguinal hernioplasty by rating action of July 1995, 
effective from October 1994.  The disability was rated 
noncompensable under Diagnostic Code 7338.  Thereafter, the 
veteran applied for an increased rating for this disability.  
By rating action in May 1997, the RO assigned a 10 percent 
rating from October 1994.  The rating code under which the 
veteran was rated was changed to Diagnostic Code 7804.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision in which 
the RO denied an increased rating for residuals of a right 
inguinal hernioplasty, evaluated as 10 percent disabling.  
The veteran filed a notice of disagreement in the same month, 
and a statement of the case (SOC) was issued in June 1996.  
The veteran submitted a substantive appeal in July 1996.  In 
July 1998, the veteran requested a Board hearing on the 
matter.  In April 1999, a hearing was held in Washington, 
D.C., before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2002).  During the hearing, the veteran raised a claim of 
service connection for bronchitis.  By decision of August 
1999, the Board remanded the veteran's increased rating claim 
for right inguinal hernioplasty to the RO for readjudication 
consistent with cited court precedent and regulatory 
criteria, and for further evidentiary development.  Per Board 
remand instruction, the RO issued a supplemental SOC in July 
2000, and the increased rating claim for right inguinal 
hernioplasty was subsequently returned to the Board.

The veteran's service-connection claim for bronchitis was 
denied by rating decision of July 2000.  The veteran filed a 
notice of disagreement in August 2000 and a statement of the 
case (SOC) was issued in October 2001.  The veteran submitted 
a substantive appeal in November 2001, and a Board hearing on 
the matter was requested.  In April 2002, another Board 
hearing was held in Washington, D.C., before the undersigned, 
during which evidence was submitted for both issues currently 
on appeal.  

The Board notes that, during the April 2002 Board hearing, 
the veteran and his representative raised the issue of 
service connection for a left inguinal hernia.  Previously, 
the issue of entitlement to individual unemployability 
benefits was raised.  These matters are hereby referred to 
the RO for any action deemed appropriate.
  

FINDINGS OF FACT

1.  The duty to assist and the duty to notify have been 
complied.

2.  There is no evidence of continuing symptomatology 
following the veteran's acute bronchitis in service.

3.  The veteran's service-connected residuals of a right 
inguinal hernioplasty are manifested by residuals that do not 
require support by a truss or belt.


CONCLUSIONS OF LAW

1.  The veteran's COPD was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. § 3.303 (2001); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of a right inguinal hernioplasty 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & West Supp. 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Codes (DC) 7338; 4.118, DC 7804 (2001); 66 
Fed. Reg. 45, 620, 45, 630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By notation of January 1995, the National Personnel Records 
Center (NPRC) responded that the veteran's physical 
examination reports at induction and discharge were 
unavailable and may have been destroyed by a 1973 fire, 
although the veteran's service hospital records were 
provided.  The veteran's service medical records indicate 
that, on October 2, 1957, the veteran was hospitalized for 
observation of flu following complaints of chest pain, fever, 
and productive coughing.  (Flu is the popular name for 
influenza.  Influenza is an acute viral infection of the 
respiratory tract.  It has a 3-day incubation period, and 
usually lasts for 3 to 10 days.  Dorland's Illustrated 
Medical Dictionary 687, 897 (29th ed. 2000)).  The reported 
diagnosis was flu with bronchitis.  Chest x-rays were 
reported as negative.  He was discharged from the hospital on 
October 4, 1957.  He was readmitted on October 15, 1957, for 
flu syndrome, following similar complaints.  The veteran 
reported "feeling well" for a week, then beginning "to 
feel bad."  Laboratory tests of sputum revealed infectious 
bacteria.  The veteran was prescribed penicillin, and on 
October 21, 1957, he was discharged upon report of no 
symptoms.  The discharge diagnoses were acute diffuse upper 
respiratory infection with influenza symptoms, and acute 
bronchitis, with Staphylococcus aureus bacteria secondary to 
the former diagnosis.  No other respiratory disorders were 
noted in the remaining service medical records, dated May 
1958 to December 1958.  

In October 1994, the veteran filed a claim for service 
connection for residuals of a right inguinal hernioplasty.  
During the pendency of his service connection claim, private 
treatment records were received from Brownsville General 
Hospital.  A November 1992 treatment note indicated that the 
veteran had bronchitis and hernioplasty by history.  
(Bronchitis is the inflammation of a bronchus or bronchi.  
Dorland's Illustrated Medical Dictionary at 244.).  The 
veteran reported smoking two packages of cigarettes per day.

In July 1995, the RO granted service connection for right 
inguinal hernioplasty.  The veteran filed a claim for an 
increased rating in November 1995, and identified the VA 
Pittsburgh Healthcare System, University Drive Division 
(Oakland Campus) VA Medical Center (VAMC) as a source of 
relevant treatment from July 1, 1995.  Medical histories 
given at a VA domiciliary admission in April 1996 did not 
include any mention of lung problems.  An outpatient 
treatment record dated the previous month, which also 
recorded medical history, makes no mention of a lung 
condition.  

The RO obtained records from the University Drive VAMC 
spanning September 1995 to November 1995.  A small, freely 
reducible, right inguinal hernia was diagnosed on September 
26, 1995.  Upon examination on October 12, 1995, the 
veteran's right inguinal hernia was diagnosed as easily 
reducible.  On his election, the veteran was hospitalized for 
three days, from October 30 to November 2, 1995, for repair 
of the right inguinal hernia.  Post-operatively, the veteran 
did well except for some incisional pain that necessitated 
hospitalization for two days.  His discharge diagnosis was 
recurrent right inguinal hernia.  The veteran requested a 
truss for some comfort and, although he was instructed that 
it was not medically necessary, one was provided.

In May 1996, the RO denied an increased rating and, 
subsequently, the veteran filed a notice of disagreement the 
same month.  He identified the Butler VAMC as a source of 
relevant treatment.  Treatment records were obtained from the 
VA Pittsburgh Healthcare System, Highland Drive Division VAMC 
and the Butler VAMC.  

Highland Drive VAMC treatment records show that, on follow-up 
from his October 1995 surgery in April 1996, the veteran was 
doing well with some numbness over the excision.  The 
physician noted that the numbness was secondary to nerve 
injury and would not likely resolve.  Butler VAMC treatment 
records for the period November 1995 to June 1996 were also 
received.  In May 1996, the veteran complained of residual 
pain from his prior hernioplasty.  An examination yielded 
negative results and the physician diagnosed osteoarthritis.  
In June 1996, the veteran complained of right groin pain 
radiating to his testicular area.  The veteran also mentioned 
pain in the hips radiating to the back of his legs.  The 
veteran was noted to be tender in the right inguinal area, 
but findings were negative.  The physician diagnosed 
osteoarthritis of both hips.  The recurrence of a hernia was 
ruled out.

A hearing was held before a local hearing officer at the RO 
in March 1997.  The veteran testified that Dr. Cook of 
Uniontown diagnosed him with a hernia and referred him for 
his October 1995 hernioplasty.  The veteran described 
protrusion in the right inguinal area, shooting pain in the 
testicular area, and using a "cloth" for support.  On 
inquiry, he did not maintain using a truss or belt for 
support.

On VA examination in March 1997, the veteran complained of 
pain in the inguinal region.  The physician diagnosed no 
recurrence of inguinal hernia based on clinical findings.

In December 1997, the RO requested private treatment records 
from Dr. R. Cook of Uniontown Hospital for the period 1993 
and 1994.  Meanwhile, additional records were received from 
the University Drive VAMC.  VA treatment records indicate 
that, in March 1997, a physical examination revealed no 
evidence of hernia.  The examiner questioned whether any pain 
in the testicular area was related to nerve root compression 
or status post right inguinal hernioplasty.  Treatment notes 
of November 1997 indicate that the veteran was diagnosed with 
possible pneumonia, lower base.

Additional records were received from Butler VAMC in December 
1997.  The treatment records spanning April 1996 to July 1996 
consisted of duplicative medical evidence and irrelevant 
records.  Private treatment records received from Uniontown 
Hospital in January 1998 indicated no relevant treatment in 
1993, 1994, and 1995. 

On VA examination of June 1998, the physician noted a right 
groin surgical scar.  The veteran claimed tenderness of the 
right side.  The physician reported that the scar was well 
healed with no ulceration, inflammation, or swelling.  No 
hernia was palpable.  The physician diagnosed a well-healed 
surgical scar above the right suprapubic area and a 
degenerative testicle on the right side.  The physician 
explained that any hip pain was not due to nerve injury.

A Board hearing was held in April 1999.  During the hearing, 
the veteran acknowledged no recurrence of a right inguinal 
hernia since October 1995, but described residual pain.  The 
veteran stated that he did not wear a truss or belt for a 
hernia, but used support for his testicles.  The veteran 
testified that Social Security disability benefits were 
extended to him based on a cardiac disorder.  He identified 
University Drive VAMC and Dr. Cook of Uniontown Hospital as 
his primary treatment sources for his right inguinal hernia.  
The veteran further testified that his right inguinal 
disorder affected his employability.  The issue of service 
connection for bronchitis was raised during the hearing, and 
testimony was elicited as follows:

Veteran's Representative:	The issue of 
bronchitis . . . service medical records show 
that he was treated for acute bronchitis in 
service.  Have you been treated for bronchitis 
recently?
Veteran:	Yes, this year.
Veteran's Representative:	What kind of 
medications do you take for that?
Veteran:	They gave me an antibiotic . . . I 
suffer every year.
Veteran's Representative:	When did that start?
Veteran:	1957.

By Board decision of August 1999, the issue of an increased 
rating for residuals of a right inguinal hernioplasty was 
remanded to obtain all relevant treatment records.  
Furthermore, the decision directed that the claims folder be 
provided to a VA physician for further VA examination and 
that Social Security Administration (SSA) records underlying 
the veteran's Social Security disability benefits award be 
obtained.  

Records from Uniontown Hospital were received in November 
1999, including records related to treatment provided by Dr. 
R. Cook.  The medical records indicate that the veteran was 
treated for testicular pain in April 1997.  The veteran 
requested scrotal support to alleviate the pain.  Upon 
physical examination, findings were as follows:

Exam of the testicles showed them to be of normal 
consistancy [sic] and non-tender.  The scrotum 
itself was not enlarged did not appear to be 
tender to palpation.  There were no inguinal 
hernias.  

The physician's reported assessment was symptomatic relief of 
testicular pain with scrotal support.  

Additional records were received from Highland Drive VAMC in 
November 1999.  The records dated back to November and 
December 1992 and were unrelated to the veteran's claims.  
The veteran SSA records were received in April 2000.  The SSA 
records primarily concerned the veteran's cardiovascular 
disorders, but included a hospitalization summary from 
Capitol Hill, dated in August 1988, indicating a past history 
of bronchitis.  The veteran's lungs were reported clear and 
no diagnosis of bronchitis was provided.  A February 1989 
treatment note from Uniontown Hospital cited that the veteran 
was treated for bronchitis.  Furthermore, on consultative 
examination of June 1989, the veteran's lungs were examined.  
The examiner noted no wheezes, rales, or rhonchi.  

In May 2000, the veteran provided treatment records from 
various sources, including duplicative records.  Private 
treatment notes from an unknown source indicate a diagnosis 
of chronic bronchitis in July 1982, December 1989, May 1992, 
and November 1999.  The Butler VAMC treatment records were 
also provided.  The Butler VAMC records were largely 
duplicative of VA medical records previously obtained or 
irrelevant.  Additional records were provided from University 
Drive VAMC.  These records included a November 1992 diagnosis 
of chronic bronchitis and a VA radiological examination 
following the veteran's complaints of tuberculosis (TB) 
exposure and coughing.  The radiologist reported no 
abnormalities.  Also included were October 1995 treatment 
notes associated with surgery for right inguinal hernia.  

A VA scars examination was provided in June 2000.  The 
veteran reported residual pain from his hernioplasty scars 
and testicles.  On physical examination, the physician 
observed a well-healed right herniorrhaphy scar with some 
slight disfigurement, and pain with palpation of bilateral 
testicles and right inguinal herniorrhaphy scar.  No hernia 
was noted.  The physician diagnosed status post right 
inguinal herniorrhaphy with residual pain and tenderness.  
Another VA scars examination was provided in September 2000, 
with notation that medical records associated with the claims 
folder had been reviewed by the examiner.  The VA examination 
report was consistent with the June 2000 VA examination, 
except no disfigurement was observed on physical examination.  
A September 2000 VA examination report detailed the 
following:

No hernia at the present time.  The patient does 
not wear a truss or belt.  There is slight 
tenderness over and beneath the hernia scar with 
palpation and active range of motion.  There is a 
well healed right inguinal scar. . . .  Physical 
examination reveals slight tenderness with 
palpation.

The VA physician diagnosed right inguinal hernia with 
residual pain.  

By telephonic contact of May 2001, the RO notified the 
veteran of its redefined duty to assist pursuant to recently 
enacted law.  The veteran was made aware of the evidence 
necessary to substantiate his claims and the evidence 
obtained in support of his increased rating claim.  The 
veteran indicated that there were no additional sources of 
supportive evidence.

In April 2002, another Board hearing was held.  The veteran 
testified that he wore support for his testicular area but 
did not wear a belt.  The veteran reported no recurrence of 
his right inguinal hernia.  He testified that no diagnosis of 
bronchitis was provided when he separated from service.  In 
response to inquiry concerning treatment for bronchitis post-
service, the veteran stated that he had been treated by Dr. 
Carpenter of Alexandria, Virginia for bronchial disorders a 
couple of years post-service to approximately 1980.  However, 
he added that treatment records were unavailable.  
Subsequently, inquiry was directed to the availability of 
alternative medical evidence, such as employment examination 
reports.  The veteran denied undergoing an employment 
physical.  In summary, the veteran admitted "respiratory and 
bronchial problems since [he] left service" until the 
present.  In concluding remarks, the veteran's representative 
raised 38 C.F.R. § 3.321(b)(1), pertaining to extraschedular 
evaluation, for consideration.  38 C.F.R. § 3.321(b)(1) 
(2001).

During the hearing, the veteran and his representative 
submitted additional medical records.  Many treatment records 
were incomplete and duplicative of evidence previously of 
record.  Records not previously associated included Highland 
Drive VA treatment records indicating that in March to April 
of 1996, the veteran was treated for symptoms of a 
cold/bronchitis.  In November 2000, the veteran's physician 
suggested a causal relationship between the veteran's 
diagnosed chronic obstructive pulmonary disease (COPD) and 
his tobacco abuse.  (COPD is any disorder characterized by 
persistent or recurring obstruction of bronchial airflow, 
such as chronic bronchitis, asthma, or pulmonary emphysema.  
Dorland's Illustrated Medical Dictionary at 513.).  In March 
2001, the veteran was diagnosed with an upper respiratory 
infection, and COPD was cited by history.  The veteran's 
upper respiratory infection was noted as resolved in 
September 2001, and a diagnosis of COPD was provided.  In 
October 2001, another follow-up examination was provided.  
The physician cited the adverse effects of tobacco abuse on 
the veteran's COPD.  The physician diagnosed COPD, well 
controlled.

Additional medical evidence was submitted in June 2002, 
consisting of treatment records from the VA Pittsburgh 
Healthcare System.  The records included notation of COPD by 
past medical history, requiring the use of inhalers, and 
surgery for left inguinal hernia repair.

II.  Analysis

A.  Service Connection:  COPD

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Establishing service connection generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999) (citing the elements of a service 
connection claim) (citations omitted).    

There are also alternative ways of establishing service 
connection.  For example, service connection may be granted 
for any disease diagnosed after discharge, when medical 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
Id.  Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Following a complete review of the claims folder, the Board 
notes that there is no indication of record of any causal 
nexus, or etiological link, between the veteran's acute 
bronchitis in service and his current COPD.  The veteran has 
not so indicated by allegation and there is no substantiating 
evidence (lay or medical) concerning such argument.  
38 C.F.R. § 3.303(a).  Therefore, a favorable service-
connection determination can not be made on that basis.  
Furthermore, the veteran has not alleged entitlement to 
service connection under a chronicity theory, as there has 
been no indication, by allegation or presentation of 
supportive evidence (lay or medical), of a chronic disease in 
service.  38 C.F.R. § 3.303(b).  The Board observes that the 
veteran and his representative have specifically maintained 
(1) post-service continuity of symptomatology of a condition 
noted in service (i.e., bronchitis), and (2) a relationship 
between his present disability and the continuity of 
symptomatology alleged.  Id.

In order to establish service connection under the continuity 
theory, there must be (1) evidence that a condition was noted 
during service, (2) evidence showing postservice continuity 
of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between current 
disability and the post-service symptomatology.  Id.  The 
medical evidence of record clearly demonstrates satisfaction 
of the first element, through in-service records of acute 
bronchitis.  However, the preponderance of evidence does not 
substantiate the veteran's allegation that he had continuing 
symptoms since service.  Service medical records indicate 
that acute bronchitis manifested for approximately two weeks, 
in October 1957, and subsequently resolved.  The veteran's 
in-service symptoms were documented as chest pain, fever, and 
productive coughing.  However, the veteran has not 
demonstrated the continuity of such symptoms since his 1957 
incident of bronchitis in service.  The earliest post-service 
medical documentation of bronchitis and related symptoms was 
in July 1982, twenty-five years after the veteran's 
discharge.  The Board acknowledges that the veteran stated 
during the April 1999 hearing that he has had pneumonia or 
bronchitis consistently every year since around 1957 and, 
furthermore, that the private medical records substantiating 
his allegation from the time of his discharge to the early 
1980's are unavailable as his treating physician is deceased.  
However, the veteran is generally not competent to provide 
medical diagnoses of disability, even assuming credibility of 
such hearsay statements.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  His testimony is deemed competent only when 
regarding observable symptoms, as such matters do not require 
medical expertise.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  The Board also acknowledges that, during the 
April 2002 Board hearing, the veteran explained that he had 
bronchial and respiratory problems since he "left service."  
However, the Board considers such statements of prior 
symptoms vague and unspecific and, therefore, insufficient to 
establish continuity of symptomatology.  Furthermore, the 
veteran's statements that he suffered bronchial symptoms 
every year or almost every year since 1957 seems an 
exaggerated frequency when compared to the medical evidence 
of record, and such statements are, therefore, unreliable.  
Importantly, there are medical histories given by the veteran 
during a VA domiciliary admission in April 1996 which do not 
include any mention of lung problems.  The previous month, an 
outpatient treatment record which also recorded medical 
history makes no mention of a lung condition.  The Board need 
not address whether there is evidence of a nexus between 
current COPD and the post-service symptomatology, as 
continuity of symptomatology has not been established.  Based 
on the evidence of record, the preponderance of the evidence 
is against the claim for entitlement to service connection 
for COPD and the claim is hereby denied.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).

B.  Increased Rating:  Residuals of Right Inguinal 
Hernioplasty

Initially, the Board notes that, for purposes of determining 
that an increased rating is warranted, the primary focus is 
upon the current severity of the disability, as reflected by 
the most current evidence of record.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In this regard, the Board 
observes that the record satisfactorily reveals the current 
state of the veteran's service-connected disability.

Disability rating assignments are based on the average 
impairment of earning capacity from specific types of 
diseases and injuries, as enumerated in VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Ch.1, Part 4, Subpart B.  Specified diseases and 
injuries are identified by separate, numerical diagnostic 
codes, subdivided by percentages of disability.  Id.  Where 
there is a question as to which of two percentage-evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7.  Otherwise, 
the lower rating will be assigned.  Id. 

The veteran and his representative contend that his service-
connected right inguinal hernia is more disabling than 
currently evaluated and warrants a higher rating.  As the 
veteran and his representative have expressed general 
disagreement with the assignment of the rating, the Board 
construes the appeal as one for the maximum benefits 
allowable by the rating criteria.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The RO has rated the veteran's service-connected residuals of 
right inguinal hernioplasty as 10 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7804, pertaining to 
superficial scars that are painful and tender on objective 
demonstration.  This is the highest rating available under DC 
7804.  Consideration will also be given to rating the veteran 
under the criteria of DC 7338, pertaining to inguinal hernia:

7338  Hernia, inguinal:
Large, postoperative, recurrent, not well 
supported under
ordinary conditions and not readily reducible, 
when
considered 
inoperable.......................................
.60
Small, postoperative recurrent, or unoperated 
irremediable,
not well supported by truss, or not readily 
reducible........30
Postoperative recurrent, readily reducible and 
well supported
by truss or 
belt.............................................
10
Not operated, but 
remediable..................................0
Small, reducible, or without true hernia 
protrusion...........0

Note:  Add 10 percent for bilateral involvement, 
provided the
second hernia is compensable.  This means that 
the more
severely disabling hernia is to be evaluated, and 
10 percent,
only, added for the second hernia, if the latter 
is of
compensable degree.

38 C.F.R. § 4.114, DC 7338.

Following a complete review of the claims folder, the Board 
finds that a compensable rating for residuals of right 
inguinal hernioplasty is not warranted.  The medical evidence 
of record confirms a noncompensable rating.  Id.  In relevant 
part, in September 1995, the veteran's right inguinal hernia 
recurred, status post surgical repair in service, and it was 
diagnosed as small and freely reducible.  The September 1995 
medical evidence did not indicate that a truss or a belt was 
required for support.  Following surgical repair in October 
1995, no evidence of hernia was observed.  A truss was 
provided upon the veteran's request, but it was noted that a 
truss was not medically required.  By VA examinations of 
March 1997, June 1998, and June 2000, VA physicians found no 
recurrence of the veteran's right inguinal hernia.  In 
conclusion, the veteran's service-connected disability, prior 
to and following recent surgical repair, more nearly 
approximates the criteria for a noncompensable evaluation.  
Id.  The veteran's current diagnosis and symptoms do not 
correspond with the enumerated criteria for a compensable 
rating.  Id.

	1.  Extraschedular Evaluation 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (emphasis added).  The 
Board finds it appropriate to address the matter of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
in the first instance as the veteran was provided 
notification of the evidence necessary to substantiate the 
claim in the July 2000 supplemental SOC (SSOC), and the 
veteran's representative raised the matter during the April 
2002 Board hearing.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); VAOPGCPREC 16-92 (July 24, 1992).

After reviewing the evidence of record, the Board 
acknowledges that the veteran's service-connected residuals 
of right inguinal hernioplasty cause impairment.  The Board 
finds, however, the rating confirmed herein provide an 
adequate basis for assessing the effects of the disability on 
the veteran's earning capacity.  The rating schedule itself 
is based upon the average impairment of earning capacity due 
to diseases, and application of the schedule clearly 
recognizes that the rated disabilities interfere with 
employability.  38 U.S.C.A. § 1155; VAOPGCPREC 6-96 (August 
16, 1996).  The Board finds that the veteran's claims do not 
demonstrate exceptional or unusual factors as to warrant 
referral to the to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  
Importantly, the veteran has not required frequent period of 
hospitalization to treat this condition.  He also has not 
worked for many years.  Social Security records indicate that 
he was held eligible for such disability benefits based on 
peripheral vascular arterial disease and cardiomegaly.  
Clearly, no marked interference with employment is present 
due to the hernia residuals. 


C.  Duty to Assist

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 has redefined the duty 
to assist the veteran regarding his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2002)).  The Veterans Claims Assistance Act 
of 2000 revised section 5103 to impose on VA, upon receipt of 
a complete or substantially complete application, a duty to 
notify the veteran of any information, and any medical or lay 
evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The new law 
also provides that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d); see also the implementing 
regulations at 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at sections including 38 C.F.R. §§ 3.102, 
3.159, 3.326).  However, VA is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(d)(2) ("VA will discontinue 
providing assistance in obtaining evidence for a claim if the 
evidence obtained indicates that there is no reasonable 
possibility that further assistance would substantiate the 
claim.")).  

As an initial matter, the Board acknowledges that the 
veteran's service medical records associated with the claims 
folder are incomplete and the missing records are assumed 
destroyed in the 1973 fire at the NPRC.  There is a 
heightened duty to assist the veteran with his service 
connection claim under these circumstances.  See Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  However, by the 
veteran's sworn testimony, the earliest, relevant, in-service 
records concern his hospitalization in 1957 (the veteran 
entered service in 1956) and no respiratory disorder was 
discussed or documented on his separation.  The Board 
therefore construes that the missing service medical records 
are not critical to the service connection claim on appeal.  
Furthermore, the veteran's service-connection claim turns on 
the evidentiary void for the period following his discharge 
to 1982, not deficient service medical evidence.

Regarding the duty to assist, the Board finds that, by virtue 
of the April 1999 and April 2002 Board hearings, the SOC and 
SSOCs, and the RO's March 2001 telephonic notice, the veteran 
and his representative were clearly advised of the types of 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103(a); 66 Fed. Reg. at 45,630 (to be codified at 
38 C.F.R. § 3.159(b)).  In regard to his service connection 
claim, the undersigned elicited information concerning 
possible alternative post-service medical evidence, thereby 
providing such notice.  Id.  Furthermore, the RO has 
undertaken to obtain all pertinent medical records 
identified, to include records specifically requested by the 
August 1999 Board remand.  38 U.S.C.A. § 5103A (a)(1); 
66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)).  As the RO obtained all relevant evidence 
identified by the veteran upon RO inquiry, the statutory and 
regulatory requirement that VA specifically notify the 
veteran what evidence, if any, would be obtained by the 
veteran and what evidence, if any, would be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

No further VA medical examinations are required.  38 U.S.C.A. 
§ 5103A (d); 66 Fed. Reg. at 45,631 (to be codified at 
38 C.F.R. § 3.159(c)(4)).  The Board observes that the 
veteran was provided three VA examinations evaluating his 
service-connected hernioplasty residuals in the course of the 
appeal, with the most comprehensive VA examination provided 
in June 2000.  The Board notes that a VA examination was not 
required for the veteran's service connection claim, as the 
underlying predicate issue, i.e., whether the veteran 
experienced continuing symptomatology, was not established.  
See 66 Fed. Reg. at 45,626.  In conclusion, the Board 
determines that all issues on appeal have been substantially 
developed, and no further assistance is warranted pursuant to 
the Veterans Claims Assistance Act of 2000.  See generally, 
38 U.S.C.A. §§ 5103, 5103A; 66 Fed. Reg. at 45,631 (to be 
codified at 38 C.F.R. § 3.159).


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a right inguinal hernioplasty is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

